DETAILED ACTION
This action is in response to the amendment filed 7/24/2022.  Claims 2-4, 6, 10 and 11 are currently amended.   No claims are newly added.  No claims have been canceled.  Presently, claims 1-11 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/15/2020.  These drawings are acceptable.

Response to Arguments
Applicant’s arguments, see the Claim Objections section on page 9 of the response filed 7/24/2022, with respect to the objections of the claims noted in the Office action dated 6/29/2022 have been fully considered and are persuasive.  The objections to the claims noted in the Office action dated 6/29/2022 have been withdrawn. 

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or suggest a self-retaining, magnetically-coupled and directly-operated four-way reversing valve wherein a valve body includes a D pipe, an S pipe, a C pipe and an E pipe, which are connected to a lower end surface of the valve seat, the motor transmission structure includes a motor worm gear and a planetary gearbox kit, a non-through blind hole is formed in a center of the valve seat with a central shaft being embedded in the blind hole and the central shaft sequentially connects the reversing valve disc and the planetary gearbox kit in combination with the other limitations of the claim.
Claims 2-11 depend from claim 1, either directly or indirectly, and, therefore, claims 2-11 contain the indicated allowable subject matter of claim 1.
Hirata et al. (US 6125885) discloses a rotary channel-selector valve having a plurality of flow pipes connected to a valve seat. The Hirata et al. reference does not disclose or suggest a magnetically-coupled four-way reversing valve and the motor transmission structure includes a motor worm gear and a planetary gearbox kit, a non-through blind hole is formed in a center of the valve seat with a central shaft being embedded in the blind hole and the central shaft sequentially connects the reversing valve disc and the planetary gearbox kit. 
Ehret et al. (US 4077424) discloses a liquid distributor valve assembly having a plurality of flow pipes connected to a valve seat, a plurality of gearing to control a valve disc. The Ehret et al. reference does not disclose or suggest a magnetically-coupled four-way reversing valve and the motor transmission structure includes a motor worm gear and a planetary gearbox kit, a non-through blind hole is formed in a center of the valve seat with a central shaft being embedded in the blind hole and the central shaft sequentially connects the reversing valve disc and the planetary gearbox kit. 
Boom et al. (US 20200215899) discloses an adjustment device having a worm gear (10) that interacts with a gearing system that includes a planetary gear (18). The Boom et al. reference does not disclose or suggest a magnetically-coupled four-way reversing valve, a non-through blind hole is formed in a center of the valve seat with a central shaft being embedded in the blind hole and the central shaft sequentially connects the reversing valve disc and the planetary gearbox kit wherein a valve body includes a D pipe, an S pipe, a C pipe and an E pipe, which are connected to a lower end surface of the valve seat. 
Lim (US 20180149237) discloses an internal planetary reduction gear. The Lim reference does not disclose or suggest a magnetically-coupled four-way reversing valve, a non-through blind hole is formed in a center of the valve seat with a central shaft being embedded in the blind hole and the central shaft sequentially connects the reversing valve disc and the planetary gearbox kit wherein a valve body includes a D pipe, an S pipe, a C pipe and an E pipe, which are connected to a lower end surface of the valve seat.
Combs (US 20080060706) discloses a valve assembly having a worm gear. The Combs reference does not disclose or suggest a magnetically-coupled four-way reversing valve, a non-through blind hole is formed in a center of the valve seat with a central shaft being embedded in the blind hole and the central shaft sequentially connects the reversing valve disc and the planetary gearbox kit wherein a valve body includes a D pipe, an S pipe, a C pipe and an E pipe, which are connected to a lower end surface of the valve seat.
Burgess et al. (US 20130175463) discloses a magnetically coupled handwheel that operates a worm gear to actuate a valve. The Burgess et al. reference does not disclose or suggest a four-way reversing valve, a non-through blind hole is formed in a center of the valve seat with a central shaft being embedded in the blind hole and the central shaft sequentially connects the reversing valve disc and the planetary gearbox kit wherein a valve body includes a D pipe, an S pipe, a C pipe and an E pipe, which are connected to a lower end surface of the valve seat.
Kitsch et al. (US 20060230770 A1) discloses a self-retaining directly-operated four-way reversing valve (see Fig. 4) including a valve body (240), a motor transmission structure (180), and a reversing valve disc (200), wherein the valve body includes a valve seat (portion of 240 that 200 mates with), an insulation sleeve welded onto an upper end surface of the valve seat (paragraph 45: flat valve body sides may be readily fitted with flat internal insulating disks to complete the contiguous coverage of all metallic surfaces within the valve) and a plurality of pipes (20, 30, 10, note exact type is not specified), which are connected to the valve seat (see Fig. 4); the motor transmission structure (180), a non-through blind hole (through which 210 extends) is formed in a center of the valve seat, and a central shaft (210) is embedded in the blind hole.  The Kitsch et al. reference does not disclose or suggest wherein the self-retaining directly-operated four-way reversing valve is magnetically-coupled and wherein the plurality of pipes include a D pipe, an S pipe, a C pipe, and an E pipe, wherein the motor transmission structure includes a motor worm gear and shaft transmission assembly and a planetary gearbox kit; the motor worm gear and shaft transmission assembly is sleeved onto an upper part of an external wall of the insulation sleeve by a shaft hole of an external drive sprocket and wherein the central shaft sequentially connects the reversing valve disc and the planetary gearbox kit; the reversing valve disc and the planetary gearbox kit are mounted inside the insulation sleeve which is on an upper end of the valve seat. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753   

/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753